In Sup. Court
Oliver W. Miller et al vs Austin E. Wing
Defts plea
And the Said Austin E. Wing by Hunt & Larned his Attorneys comes & defends the wrong & injury when &c & for plea Says he does not owe the Plaintiffs as they in their declaration against him have alledged—And thereof he puts himself on the Country for trial—
By Hunt & Larned
and the Plaintiff doth the like
John L. Leib for pltff
And the Said Defendant hereby gives notice to the Plaintiffs or their Attorney, That he shall in the trial of Said case in his defence to the Same, offer evidence of a want of consideration in the making & executing Said Bond declared on, the Same having been made to one Henry Hudson, who it is alledged has assigned the Same to the Plaintiffs, that said Bond was made & executed upon the express condition, agreed upon between the Said Hudson & said Deff that Said Hudson should in consideration of his the Said Defts making & executing the bond declared on, make execute & deliver to the Plaintiff a good & sufficient warantee Deed of the following tract or lots of ground situate in the City of Detroit, viz, the lot on which *593the house of said Hudson then stood, also the lot on which the Store house & wharf of said Hudson was erected, also two five acre out lots, in Said City, so called, also the lot number one in section number eight, as numbered & designated in the plan of said City, being the donation lot of Mary Hudson, wife of Said Henry Hudson—Also one other lot which was drawn & assigned, as the donation lot of one Samuel Watts, by the Govr & Judges of the Territory aforesaid, also the donation lot of one Peggy Welch which was drawn & assigned by said Govr & Judges to her which said lots are numbered & designated on the plan of said City—Which warantee Deed of conveyance so to be made as aforesaid by said Hudson to Said Defendant, he the Said Hudson has wholly neglected & refused to do, & still refuses-—■ Whereby the consideration of said bond has wholly failed—And the Said DeP further gives notice—That by the bond declared on, oyer of which has been granted him, and is now on file in said court, it appears, that the said Sum of money demanded of the Defendant by said Plaintiff in his writ & declaration, at the time of bringing said suit was not due & owing from said DeP to Said Plaintiff—And the Said Defendant further gives notice, that on the trial of said case, he shall in his defence offer evidence, that said bond was assigned by said Hudson to Said Plaintiffs, without the payment of any money as the consideration of said assignment, or other property, & without any consideration whatever and that said Plaintiffs well knew that said Bond was made executed & delivered to Said Hudson, upon a consideration which had entirely failed, the said Hudson never having conveyed the several parcels of land on which said Bond was given, but the same was assigned for the purpose of enforcing the collection against said DeP, when in fact said DeP avers that nothing is due on the same
Hunt & Larned Attys to DeP